Healthcare of Today, Inc. Principal Office:2live Ave #266 Burbank, CA 91506 Telephone: (310) 696-9205 Facsimile: (310) 362-8657 Florida office:1365 N. Courtenay Pkwy, SuiteA Merritt Island, FL 32953 Telephone: (321) 452-9091 Facsimile: (321) 452-9093 www.healthcareoftoday.com December 10, 2010 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549-6010 Re: Healthcare of Today, Inc. Form S-1 (Reg. No. 333-160628) Ladies and Gentlemen: Healthcare of Today, Inc. hereby requests the consent of the Securities and Exchange Commission to withdraw the Form S-1 filed via EDGAR on July 17, 2009.Healthcare of Today has determined to abandon the proposed offering. Please direct all inquiries to our counsel, Robert Hipple, at (321) 452-9091. Respectfully, HEALTHCARE OF TODAY, INC. /s/ Henry Jan Henry Jan Chief Executive Officer
